Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 of 17/009370 application 
(Patent No. 11,100,850)
Claim 1 of Present application 
a display device comprising:
a display device comprising:
scan lines disposed in a first direction;
scan lines disposed in a first direction;
data lines dispose in a second direction substantially perpendicular to the first direction; and 
data lines dispose in a second direction substantially perpendicular to the first direction; and 

a plurality of unit pixel regions adjacent to the scan lines and the data lines, each unit pixel region including a plurality of sub-pixels, wherein
a portion of an opening region of at least one of the plurality of sub-pixels overlaps a unit pixel region adjacent to a unit pixel region corresponding to the at least one of the plurality of sub-pixels, and
a portion of an opening region of at least one of the plurality of sub-pixels overlaps a unit pixel region adjacent to a unit pixel region corresponding to the at least one of the plurality of sub-pixels, and 
a side of the opening region of the at least one of the plurality of sub-pixels extends in a third direction inclined with respect to each of the first direction and the second direction.
a side of the opening region of the at least one of the plurality of sub-pixels extends in a third direction inclined with respect to each of the first direction and the second direction.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/           Primary Examiner, Art Unit 2628